IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 9, 2009
                                 No. 09-50051
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

SERGIO SARINANA-HERNANDEZ, also known as Sergio Villa,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:08-CR-2447-1


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Sergio Sarinana-Hernandez appeals the 37-month sentence imposed
following his conviction on a guilty plea to illegally reentering the United States
following a deportation. See 8 U.S.C. § 1326(a), (b). He contends his within-
guidelines sentence is substantively unreasonable because it is greater than
necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
Sarinana asserts: “The questionable pedigree of the illegal reentry guideline
was a significant factor” in producing a guideline range that overstated the
seriousness of his offense, failed to accurately reflect his personal history and
characteristics, and failed to take into account the reasons for his reentry into
the United States. He also contends fast-track programs create unwarranted
sentencing disparities between defendants who can avail themselves of a fast-
track program and defendants, like him, who cannot.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
an ultimate sentence is reviewed for reasonableness under an abuse-of-
discretion standard, the district court must still properly calculate the guideline-
sentencing range for use in deciding on the sentence to impose. Gall v. United
States, 128 S. Ct. 586, 596 (2007).      In that respect, its application of the
guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United
States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      As noted, pursuant to Gall, we engage in a bifurcated review of the
sentence imposed by the district court. United States v. Delgado-Martinez, 564
F.3d 750, 752 (5th Cir. 2009). First, we consider whether the district court
committed a “significant procedural error”. Id. at 752-53. If, as in this case,
there is no such error, we then review the substantive reasonableness of the
sentence imposed, as noted above, for an abuse of discretion. Id. at 751-53. “[A]
sentence within a properly calculated Guideline range is presumptively
reasonable”. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      When, as here, the district court imposes a sentence within a properly-
calculated guidelines range, we give “great deference to that sentence and will
infer that the judge has considered all the factors for a fair sentence set forth in
the Guidelines in light of the sentencing considerations set out in § 3553(a)”.
United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.) (internal
quotation and citation omitted), cert. denied, 129 S. Ct. 328 (2008). Here, the


                                         2
district court specifically noted it considered the § 3553(a) sentencing factors.
The district court considered Sarinana’s mitigation contentions for a variance
but stated that a guideline sentence was appropriate based on Sarinana’s
“previous criminal conduct and all other factors in [§ 3553(a)]”.
      Sarinana has failed to rebut the presumption of reasonableness that
applies to his within-guidelines sentence or to demonstrate that his sentence is
substantively unreasonable. See Alonzo, 435 F.3d at 554. Further, as he did in
district court, Sarinana concedes his fast-track contention is foreclosed. “[A]ny
sentencing disparity resulting from fast track disposition is not unwarranted”.
United States v. Gomez-Herrera, 523 F.3d 554, 563 (5th Cir.), cert. denied, 129
S. Ct. 624 (2008).
      AFFIRMED.




                                       3